739




          OFFICE      OF THE AlTORNEY          GENERAL          OF TEXAS
                                      AUSTIN
SRo”ERSELLERS
*,IO”NLI QCNCRIL




 xonorablo     0.    B.   Oou’
 county Ettornep
 Blaaco county
 JohMon City, TexU

  mu    alrr



                                                            -driver       for county.
               Frcpryour                                    e we   tnkt     the follou-




                                                0 per     mmth. *The Coun-
                                                ror     his salary each
                                               urer     8l@m     it before it


                                  18 a 800     of   R. B.      C@ithtm,     the
                                 0r   Blanc0 couoty. ne is marklog
                               y as asslrtant  truck driver,  and hlr
                               ad by the County Commlre~onere    Court
                           the warrant for his pap Is issued by chs
        County Clerg, and the County Treaaurtr sign5 the
        Yarrant before it can be oaahed, as County Treasur-
        or.
                mQutrtlonr  Ia stthtr John Ii. Grlrhem, or Guy
        Oriahm,     or both of then illewlly employed, and
        &mid by Blaaao County, a8 abort lndlcettd      under the
        oIiepotlam@.Statutta          or the Penal Code?
               l          l
                    .. . .
Roooreble V. B. Gaev, ~8       2


              Your Question 18 mlwtrtd       la the Img5tlve. Refereaco
to brtlclo 432, Ptual Code of Texas, dlecloete that the otrenet
ii i35pOtle~imiel5te 0r aDpolntln2.7votlngfar,           or conflrmiw~
the
 --- ~__aoDolotmeat of e ritreon roleated,   ulttilatea wohibLcw    uo-
grtte of relatloaehlp~ hrtlcle           434, Penal Code; pr3hlblte ,,
e(n1elonof the acpotlsm lav ~bg tradtag.          County Treasurers     ~)
heve oothlng vhatevtr to do ulth either appointing, votlog for,
or aouflrmlng janitors or truck-drlvtre. Ye fiAd. a0 8uth9rUy,
statutory or othorolse for such olficer meking a eontract oi
wplopasnt with elther or such workmeta. xr the c0unty trt85-
urer of your county, la conrldaretloo of the grap!r authorftler
appoint    in& rotIn8 for or COufirrtUnghle kin, ehould eppolat
reletlone of those having such duty a8 e deputyounty treesur-
tr,     you vould be varraatsd and your ducg v?uU rewire you to
proehcute tbe guilty parties      t.ud.cr   Mtlcla 434, eupra3 other-
else, the mere fact that the county coiwaiealonare~         court ehould
employ l truck-driveror janitor would nat constitute 8 vlola-
tioo.

            Ye enclose a aopi of Gplnlon Dlo.O-1954 oi We          ds-
p&rtmtat,   uhlch YO bolleve ~111 be helpful to you*
                                              Yours wry    truly
                                        ATT~OEMYRhL         OF TEXAS



                                                           A8818 tant




                                                                    COYMllTLL